Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  157544(75)(76)(80)(81)(82)                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157544
                                                                   COA: 341352
                                                                   Wayne CC: 05-002715-FC
  MICHAEL RENE GARRETT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  12, 2018 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G). The motions for
  miscellaneous relief are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2019
         a0326
                                                                              Clerk